Citation Nr: 0104107	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-24 106	)	DATE

	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, as secondary to service-connected disability.  

2.  Entitlement to service connection for a back disability, 
as secondary to service-connected disability.  

3.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 

4.  Entitlement to an increased evaluation for scars, as a 
residual of a shrapnel wound of the posterior-lateral aspect 
of the right lower leg, Muscle Group XI, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

This decision will address the issue concerning an increased 
rating for PTSD.  The remaining issues will be addressed in 
the remand that follows this decision.   


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran's PTSD is manifested by complaints of 
difficulty sleeping, nightmares 2 to 3 times a week, 
flashbacks, and difficulty relating to others.  

3.  The veteran worked from 1969 to 1997 fixing roads and is 
currently working in heavy equipment excavation in 
construction.  The veteran's PTSD is not shown at any time 
since service connection was granted to result in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation higher than 50 percent for the 
veteran's service-connected PTSD have not been met at any 
time during the appeal period. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that reasonable efforts have been made to 
assist the veteran in the development of his claim in 
compliance with Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The veteran has 
indicated that he has had no treatment for his service-
connected PTSD, and thus an additional attempt to secure 
records on this issue is not required.  In addition, the 
veteran has been examined by VA twice in order to evaluate 
his PTSD disability in conjunction with this claim for a 
higher rating.   

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, all 
of the evidence following the grant of service connection 
(not just the evidence showing the present level of 
disability) must be considered in evaluating the veteran's 
claim. 

Service connection was granted for PTSD in November 1998, and 
a 50 percent evaluation was assigned, effective from April 
14, 1998.  This was based on a VA examination report dated in 
September 1998.  The veteran reported that he has nightmares 
that occur approximately once a month and flashbacks which 
occur approximately every other month.  He reported that he 
avoids thoughts and feelings associated with trauma in 
Vietnam and that he avoids any activities or situations that 
might arouse recollections of Vietnam.  He reported having 
problems with hypervigilance and exaggerated startle response 
of a moderate degree as well as concentration impairment of a 
moderate degree since discharge.  He reported experiencing 
intermittent depressions since service lasting from one to 
two weeks at a time with mood shifts and irritability.  He 
stated that he was stress sensitive and that he handled his 
feelings by keeping them to himself.  It was noted that the 
veteran currently worked doing evacuations.  The veteran 
stated that he had never been treated for depression or 
anxiety.  On examination, it was noted that the veteran was 
appropriately attired and was friendly and cooperative 
throughout the interview.  He was reported to show moderate 
anxiety and moderate depression with a stable mood.  He could 
pursue a goal idea without difficulty.  The examiner reported 
that there was no fragmentation of thought or underlying 
psychotic thought process.  His recent and remote memory were 
intact.  No cognitive defects were noted. The veteran denied 
hallucinations, delusions or any suicidal ideation.  It was 
stated that there was some evidence of mild obsessive 
compulsive tendencies and that his insight was partially 
impaired.  His judgment was intact with no impairment of his 
ability to handle his financial matters unassisted.  

The examiner summarized that the veteran had s psychological 
profile that was consistent with chronic PTSD associated with 
secondary dysthymia.  The examiner recommended that the 
veteran be treated with medication and psychotherapy.  The 
diagnosis was, PTSD, chronic, moderate severity, service 
connected; dysthymia, moderate severity, secondary to PTSD.  
The GAF score was 60.  

The veteran was examined by VA in November 1999.  He reported 
that he averaged about 4-6 hours of sleep a night with 
constant waking up 1 to 2 times a night.  He reported having 
nightmares 2-3 times a week.  He stated that he tries to stay 
away from people and from loud noises.  The veteran stated 
that he worked with his brother fixing roads from 1969 to 
1997 and that he was currently involved in heavy equipment 
excavation in construction.  The veteran stated that he had 
very limited activities, and that he was not married and had 
no children.  

The veteran complained of continued flashbacks and nightmares 
and that he continued to remain hypervigilant.  On 
examination, it was noted that he presented in working 
clothes, and was fairly well developed and nourished.  He was 
adequately groomed, and presented with a sad affect and a 
depressed mood.  The veteran was oriented to name, place, 
date, and the present situation.  The veteran was noted to 
have good attention and concentration with good recall for 
remote and recent events.  His thought process was organized.  
There was no indication of any hallucinations or delusions or 
any suicidal or homicidal thoughts.  There was no indication 
of any abnormal impulse control or any panic attacks.  His 
insight and judgment were intact and there was no indication 
of any organic process. The diagnoses were: PTSD, mild to 
moderate, chronic, service-connected; and dysthymia, 
moderate, recurrent, secondary to PTSD.  The GAF was 60.  The 
examiner opined that the severity of the veteran's PTSD has 
probably remained the same throughout the years after 
military service.  The examiner stated that the veteran's 50 
percent rating should be maintained.  

As the Court noted in Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995), Global Assessment of Functioning is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV]. A 55-60 
rating indicates "moderate difficulty in social, 
occupational, or school functioning." Id.

The veteran's PTSD is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  Such a rating is appropriate where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships. Assignment of a 70 percent evaluation is 
contemplated where occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.  Assignment 
of a 100 percent evaluation is contemplated where there is a 
showing of total occupational and social impairment, due to 
such symptoms as: gross impairment in thought process or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives own occupation, or 
own name.

Taking into account the evidence set out above, the Board 
finds that the evidence is against a rating higher than 50 
percent for the veteran's service- connected PTSD. 
Specifically, the evidence does not in any way demonstrate 
that the veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

While this evidence documents the veteran's complaints of 
depression, flashbacks, and sleep disturbance (including 
nightmares), he is gainfully employed and has been since 
1969.  He has been found to be alert and oriented.  
Furthermore, while his mood was recently described as 
depressed and his affect sad, his judgment was found to be 
intact, his intellect average, and his remote and recent 
memory good.  The record shows that that the veteran 
maintains appropriate hygiene (described as adequate), and is 
not suicidal or homicidal.  His GAF has been noted to be 60 
on both VA examinations, indicative of moderate symptoms. 

Here, the evidence, as a whole, shows that the 50 percent 
evaluation is appropriate since the granting of service 
connection and does not demonstrate that the veteran's PTSD 
results from such impairment as is contemplated by the next 
higher, 70 percent, evaluation. As the criteria for the next 
higher evaluated is not met, it logically follows that the 
criteria for the maximum 100 percent evaluation likewise are 
not met.

Finally, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation on an extra- schedular basis. See 38 
C.F.R. § 3.321(b)(1) (2000).  There is no showing that the 
veteran's PTSD, alone, has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization.  Further, symptoms of the service-connected 
PTSD are not otherwise shown to be so exceptional or unusual 
that the schedular criteria are inadequate to evaluate them.  
In the absence of evidence of such factors, the Board finds 
that criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for an evaluation in excess of 50 percent for PTSD 
is denied.


REMAND

The veteran seeks secondary service connection for a right 
hip disability and for a back disability.  In November 1998, 
the RO denied these claims, finding them not well grounded.  
He also requests an increased evaluation for his service-
connected scars, as a residual of a shrapnel wound of the 
posterior-lateral aspect of the right lower leg, Muscle Group 
XI.  

When the veteran entered his claim, he stated that he was 
including the required VA Form 21-4142 for the release of 
information on treatment for his scars, as a residual of a 
shrapnel wound of the posterior-lateral aspect of the right 
lower leg, Muscle Group XI.  A copy of this form has not been 
associated with the claims file.  When the veteran was 
examined by VA in September 1998, he stated that he had been 
evaluated by a physician at the Grand Island VA on at least 
three occasions.  It was reported that the physician was a 
private orthopedist in Grand Island, Nebraska.  The September 
1998 VA examiner referred the reader to these treatment 
records regarding the right ankle.  The record shows that the 
RO attempted to contact that physician at an address in Grand 
Island; however no VA treatment records have been associated 
with the file.  

It is noted that where there are possible records in 
construction or actual possession of the VA, such records 
should be obtained prior to final appellate review.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  

On the secondary service connection issues, in a recent case, 
Allen v. Brown, 7 Vet. App. 439 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991), 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (2000), when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
The RO has not addressed this consideration.  It is noted 
that the VA examiner in September 1998 stated that a hip 
disability had not been diagnosed, but that it was possible 
that the hips ached secondary to increased range of motion of 
the service-connected right ankle disability.  On the VA 
spine examination that same month, the veteran reported being 
treated for a back disability on several occasions, and that 
more recently he was treated by a physician for muscle 
spasms.  This was the same examiner that the veteran reported 
treated him at a VA facility for his service-connected 
disability.  These records have not been associated with the 
claims file.  In addition, the September 1998 examiner 
indicated that he had not reviewed the X-rays taken of the 
veteran's back that day.  He diagnosed intermittent low back 
pain.  The X-ray reports showed minimal disc space narrowing 
at L2/3.  

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:



1.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
any of the disabilities at issue in his 
claim since service.  After obtaining any 
necessary authorization, the RO should 
then obtain any medical records not 
currently on file.  Of particular 
interest are all treatment records for 
the veteran at the Grand Island VA 
facility.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to be 
performed by a board certified 
orthopedist, if available.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
determine if the veteran has a back 
disability or a right hip disability, and 
if so, a diagnosis should be entered.  
The examiner should also indicate whether 
it is at least as likely as not that any 
back or right hip disability found is 
secondary to or aggravated by service-
connected disability right lower leg 
disability described as scars, as a 
residual of a shrapnel wound of the 
posterior-lateral aspect of the right 
lower leg, Muscle Group XI.  

The examiner should evaluate the 
veteran's scars, as a residual of a 
shrapnel wound of the posterior-lateral 
aspect of the right lower leg, Muscle 
Group XI.  The examiner must document all 
residuals associated with the right lower 
leg disability including neurological and 
musculoskeletal.  

Any scarring must be fully described to 
include whether any scars are tender, 
painful, ulcerated or impair function.  
All indicated tests should be conducted 
and range of motion of all joints 
involved should be given in degrees, to 
specifically report active and passive 
ranges of motion indicating at what 
point, if any, in degrees of motion, the 
veteran experiences painful motion.  The 
examiner should also render an opinion on 
the extent, if any, of any fatigue, 
weakness, laxity, functional impairment, 
impaired coordination or pain, from the 
service-connected disability, due to 
repeated use or flare- ups, and should 
portray these factors in terms of any 
additional loss in range of motion.  With 
respect to the subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service- connected disability. The 
examiner should identify any nerve(s) 
affected and note whether paralysis, 
neuritis or neuralgia is present.  

If paralysis is present, the examiner 
should note whether it is complete or 
incomplete;

If there is incomplete paralysis, the 
examiner should comment on how it is 
manifested and whether it is severe, 
moderate or mild;

If neuritis is present, the examiner 
should comment on whether the neuritis of 
the affected nerve(s) is severe, moderate 
or mild;

If neuralgia is present, the examiner 
should comment on whether the neuralgia 
of the affected nerve(s) is moderate or 
mild.

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.  If 
further examinations or referrals are 
required, they should be scheduled.  

3.  The RO should inform the veteran of 
the importance of a VA examination for 
his claims and that, the potential 
consequences of his failure to appear 
under 38 C.F.R. § 3.655 (2000).  
Notification of the examination date 
should also be documented in the claims 
folder.

4.  The RO should then review the 
examination report(s). If not responsive 
to the Board's instructions, such should 
be amended by the examiners.  38 C.F.R. § 
4.2 (2000); see also Stegall v. West, 11 
Vet. App. 268 (1998).   

5. After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issues in 
appellate status, to include 
consideration of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000). See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) where indicated.  The RO 
is also requested to consider whether 
separate ratings are warranted for any 
impairment and each involved nerve.  38 
C.F.R. § 4.14 (2000).  The RO should also 
consider the findings in Allen v. Brown, 
7 Vet. App. 430 (1995), when considering 
the secondary service connection issues.  

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by the 
Department, including, among others things, final regulations 
and General Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently issued also 
should be considered.  If the benefit sought on appeal 
remains denied, the appellant and the appellant's 
representative, if any, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


